TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00283-CV



                                        J. D. S., Appellant

                                                 v.

                Ken Paxton, Attorney General of the State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
                           NO. D-1-AG-12-001271,
        HONORABLE ANGELITA MENDOZA WATERHOUSE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On January 13, 2015, this Court notified appellant that her brief was due on

December 10, 2014, and was overdue. The Clerk requested a response by January 23, 2015, and

notified appellant that the appeal would be dismissed for want of prosecution if she did not respond

to this Court by that date. Appellant has not filed her brief or otherwise responded. Accordingly,

we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Puryear and Goodwin

Dismissed for Want of Prosecution

Filed: February 13, 2015